771 F.2d 183
56 A.F.T.R.2d 85-5878, 85-2 USTC  P 9660
PULTE HOME CORPORATION, Pulte Land of Illinois Corporation,Pulte Land of Michigan Corporation, Pulte Homes ofMichigan Corporation, and Pulte Homes ofIllinois Corporation,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 84-1623.
United States Court of Appeals,Sixth Circuit.
Argued Aug. 1, 1985.Decided Sept. 9, 1985.

ON APPEAL from the United States Tax Court.
Stephen Wasinger, argued, Honigman, Miller, Schwartz & Cohn, Detroit, Mich., for petitioners-appellants.
Fred T. Goldberg, Jr., Chief Counsel, I.R.S., Glenn L. Archer, Jr., Michael L. Paup, Asst. Attys. Gen., Dept. of Justice, Tax Div., Ann Belanger Durney, George L. Hastings, Jr., argued, Washington, D.C., for respondent-appellee.
Before KRUPANSKY and MILBURN, Circuit Judges, and NEESE, Senior (Retired District) Judge*.
PER CURIAM.


1
Upon consideration of the briefs and record herein and after oral argument, the judgment of the Tax Court is AFFIRMED for the reasons stated in the entered opinion of the Tax Court reported at 46 T.C.M.  (CCH) 1238 (1983).



*
 The Honorable C.G. Neese, now of Nashville, Tennessee, sitting by designation, retired as a district judge of the United States District Court for the Eastern District of Tennessee